Citation Nr: 0618463	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  03-36 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
lumbar discectomy, right L4-L5, with limitation of motion of 
the lumbosacral spine, currently evaluated as 40 percent 
disabling.

2.  Entitlement to service connection for a right ankle 
disorder.

3.  Entitlement to service connection for a gastrointestinal 
reflux disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to October 
1987.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional office in 
Detroit, Michigan (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran seeks an increased rating for postoperative 
lumbar discectomy, right L4-L5, with limitation of motion of 
the lumbosacral spine, currently evaluated as 40 percent 
disabling, and service connection for a right ankle disorder 
and a gastrointestinal reflux disorder.

In this case, the veteran's service medical records do not 
show clinical evidence of a right ankle disorder or 
gastrointestinal reflux disease at any time during active 
duty service.  However, she claims these disorders are 
secondary to her service-connected back disability.  Service 
connection may be established on a secondary basis for a 
disability which is shown to be proximately due to or the 
result of a service connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by a service connected disability or (b) 
aggravated by a service connected disability.  Id.; Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).

VA outpatient examination reports from January and September 
2000 note that the veteran reported pain and tightness in her 
hips, particularly in the right leg.  A May 2001 VA medical 
examination stated that the veteran sprained her right ankle.  
The January 2000 VA outpatient examination report also 
diagnosed gastroesophageal reflux disorder.

The veteran was scheduled for a medical examination in 
October 2002 to determine the presence, severity, and 
etiology of the claimed disorders.  The record shows that the 
examination was cancelled because the veteran withdrew her 
claim.  However, there is no evidence of record from the 
veteran that she ever withdrew her claim.  In the January 
2003 notice of disagreement, the veteran stated that she had 
cancelled the examination due to an emergency surgery, and 
requested that another examination be scheduled.  The record 
shows that no subsequent examination was ever provided.

Accordingly, the case is remanded for the following actions:

1.  The RO must provide notice as 
required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

2.  The veteran must be afforded VA 
examination(s) to determine the current 
extent of the service-connected back 
disorder and to determine the etiology of 
any ankle disorder or gastrointestinal 
reflux disorder found.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies, including 
x-rays, should be accomplished.  The 
examiner should review the results of any 
testing prior to completion of the 
report. 

The report of examination should be 
comprehensive and include a detailed 
account of all manifestations of back 
pathology found to be present.  In 
particular, the examiner should report 
any functional limitation found and range 
of motion expressed in degrees, with 
standard ranges provided for comparison 
purposes, should be accomplished.  The 
examiner must also address whether there 
is ankylosis; sciatic neuropathy; 
Goldthwaite's sign; muscle spasm; 
guarding; abnormal gait; abnormal spinal 
contour or listing of the spine; and/or 
localized tenderness.  The examiner 
should also render specific findings as 
to whether during the examination, there 
is objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
veteran's service-connected back 
disorder.  

In addition, following a review of the 
service and post-service medical records, 
the examiner must state whether any ankle 
disorder or gastrointestinal reflux 
disorder is related to the veteran's 
active duty service or is due to or 
aggravated by any symptoms or 
manifestations of her service-connected 
back disability.  A complete rationale 
for all opinions must be provided.  The 
report prepared must be typed.

3.  The RO must notify the veteran that 
it is her responsibility to report for 
any VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained and 
associated with the claims file which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable. 

4.  Thereafter, the RO must re-adjudicate 
the claims on appeal.  If any benefit on 
appeal remains denied, a supplemental 
statement of the case must be issued, and 
the veteran and her representative must 
be afforded an opportunity to respond.  
The case must then be returned to the 
Board for appellate review.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2005).

